PER CURIAM.
We have examined the record and the briefs of counsel in this cause and heard oral argument at the bar of this Court. It is apparent to the Court upon perusal of the record that the Chancellor below based his findings upon conflicting evidence. We follow the rule so often enunciated by the Supreme Court of this State that the findings of a Chancellor based upon conflicting evidence will not be disturbed unless clearly shown to be erroneous. Cobb v. Cobb, 82 Fla. 287, 89 So. 869; Grantham v. Grantham, 140 Fla. 120, 191 So. 197; Peterson v. Plancock, 146 Fla. 410, 1 So.2d 255; Monyak v. Monyak, Fla., 43 So.2d 903; Town of Howey in the Hills v. Graessle, Fla., 57 So.2d 422, and Loew v. Friedman, Fla., 80 So.2d 672. We find no reversible error in the record and therefore conclude that the cause should be, and it is hereby, affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.